


110 HR 5587 IH: To direct the Secretary of the Army to conduct a

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5587
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Lewis of Georgia
			 (for himself, Mr. Johnson of Georgia,
			 and Mr. Scott of Georgia) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of the Army to conduct a
		  comprehensive study of long-term water management in the southeastern United
		  States.
	
	
		1.Comprehensive southeastern
			 United States watershed management study
			(a)In
			 generalThe Secretary of the
			 Army, in coordination with the Secretary of the Interior, the Secretary of
			 Agriculture, the Secretary of Commerce, and the heads of other appropriate
			 agencies, shall conduct, at Federal expense, a comprehensive study of long-term
			 water management in the southeastern United States, especially in the
			 Apalachicola-Chattahoochee-Flint River basin, the Alabama-Coosa-Tallapoosa
			 River basin, and the Savannah River basin.
			(b)PurposeThe
			 purpose of the study shall be to develop recommendations to address current and
			 future water needs in the southeastern United States.
			(c)Data
			 collectionTo the maximum extent possible, the Secretaries and
			 the heads of other Federal agencies referred to in subsection (a), in
			 conducting the study, shall utilize existing data and share collected data with
			 Federal, State, and local government entities.
			(d)Inventory of
			 actionsIn conducting the study, the Secretary of the Army shall
			 assemble an inventory of actions taken or planned to be taken to address
			 long-term watershed management needs in the southeastern United States.
			(e)Cooperative
			 AgreementsIn conducting the
			 study, the Secretary of the Army may enter into cooperative agreements with
			 State and local agencies, non-Federal and nonprofit entities, and regional
			 researchers.
			(f)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary of the Army to carry out this section $7,000,000. Such sums shall
			 remain available until expended.
			(g)Submission of
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Secretary of the Army shall prepare and submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committee on Environment and Public Works of the Senate, and the Governor of
			 each State that has within its boundaries any area covered by the study a
			 report on the results of the study.
			
